IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: SESSIONS OF THE SUPREME             :   No. 525
       COURT OF PENNSYLVANIA               :   Judicial Administration
       FOR THE YEAR 2021                   :   Docket


                                       ORDER

PER CURIAM:

      AND NOW, this this 11th day of December, 2019, it is ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be held in
the year 2021 as follows:


       Philadelphia                    February 2nd
      (Administrative Session)

      Philadelphia                     March 8th through March 12th

      Harrisburg                       March 23rd
      (Administrative Session)

      Pittsburgh                       April 12th through April 16th

      Harrisburg                       May 17th through May 21st

      Pittsburgh                       June 8th
      (Administrative Session)

      Philadelphia                     September 20th through September 24th

      Pittsburgh                       October 25th through October 29th

      Harrisburg                       December 6th through December 9th